Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
	Claims 1 and 7 are amended. 
Response to Arguments 
	The following is in response to the applicant’s remarks filed 09/14/2021.
	The applicant argues that the newly amended limitations overcome the previous 102 rejection. 
	The examiner is in agreement, and the previous rejection has been withdrawn.
	The applicant argues that the previous rejection under 103 do not teach the newly amended claim 1. 
	The examiner is in agreement, and the previous rejection has been withdrawn. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 7, and 11 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP2011119095A (previously cited), Matsuda, US20140295216A1 (newly cited), and Tanaka, JP2006196386A (previously cited).

Regarding claim 1, Nakamura teaches a power supply unit comprising (fuel cell system)[0001]:
a lower case (lower half of package (51) below the first chamber (61))[fig. 1] in which a fuel cell (fuel cell (4))[fig. 1] or a battery is accommodated; and
an upper case (upper half of package (51) containing the first chamber (61))[fig. 1] containing substrates (power supply circuit (1) and controller (2))[fig. 1][0048] that are mounted to an inner side of the upper case (disposed in first chamber)[0044], electronic components being implemented on the substrates (sensor)[0048], the upper case being coupled to the lower case (the upper and lower portions of the package having the same outer walls (51a)(51b)),
wherein a wall (partition wall (52)) extending from a top plate (outer wall (51a))[fig. 1] of the upper case (upper half of package (51) containing the first chamber (61))[fig. 1] is provided between a side plate (outer wall (51b))[fig. 1] of the upper case and the substrates (power supply circuit (1) and controller (2))[fig. 1][0048], and 
	Nakamura does not teach wherein no wall is disposed between the lower case and the substrates, substrates mounted to an inner side of a top plate, the wall extending to a free end, and the wall being provided between a side plate extending from the top plate. 
	 Matsuda teaches a power supply unit (battery module (1)) comprising: a lower case in which a fuel cell or a battery is accommodated (bottom wall (2r) with battery packs (3) disposed thereon)[fig. 1][fig. 2]; and an upper case (lid (32))[fig. 5], substrates (upper side of metal plate (6))[0030][fig. 5] , and electronic components being implemented on the substrates (relays wherein a wall extending from the case to a free end is provided between a side plate extending from the upper case and the substrates (wall of the case cover (20) between the upper wall (20a) and the front wall (2a))[Edited fig. 5 copied below], and 

    PNG
    media_image1.png
    509
    551
    media_image1.png
    Greyscale

wherein no wall is disposed between the case and the substrates (the top of the case cover (20) having the electrical components is left open to better dissipate heat)[0035]. Then, it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a case cover (20) have a wall (shown above in fig. 5) as in Matsuda so that the electrical components can be left open to better dissipate heat with the fuel cell system of Nakamura. 
Neither Nakamura nor Matsuda teach the substrates mounted to an inner side of a top plate.
Tanaka teaches a case for a fuel cell [0001] wherein the case having an upper (22)[0028] and lower (21)[0028] half coupled together wherein the electrical components are mounted to the inner side of the top plate of the upper half of the case (not shown)[0035]. Further, the position of the electrical components on the upper or lower case is not given criticality in the disclosures of Nakamura, Tanaka, or Matsuda. Then, it would have been obvious to one skilled in the art before the filing date of the invention to combine the teachings of Tanaka for mounting the electrical components to an upper case as an obvious rearrangement of parts.

Regarding claim 5, combined Nakamura teaches the power supply unit according to claim 1, 
Further, Nakamura teaches wherein the wall extending from the top plate (partition wall (52)) is integrally formed with the upper case (outer wall (51a))[fig. 1].

Regarding claim 6, combined Nakamura teaches the power supply unit according to claim 1.
Further, Matsuda teaches wherein the wall extending from the top plate is formed by a sheet member made of resin (case cover (20) made of resin)[0032]. 

Regarding claim 7, Nakamura teaches a manufacturing method of a power supply unit comprising (fuel cell system)[0001]:
a lower case (lower half of package (51) below the first chamber (61))[fig. 1] in which a fuel cell (fuel cell (4))[fig. 1]or a battery is accommodated; and

wherein a wall (partition wall (52)) extending from a top plate (outer wall (51a))[fig. 1] of the upper case (upper half of package (51) containing the first chamber (61))[fig. 1] is provided between a side plate (outer wall (51b))[fig. 1] of the upper case and the substrates (power supply circuit (1) and controller (2))[fig. 1][0048], 
Nakamura does not teach wherein no wall is disposed between the lower case and the substrates, substrates mounted to an inner side of a top plate, the wall extending to a free end, and the wall being provided between a side plate extending from the top plate. 
	 Matsuda teaches a power supply unit (battery module (1)) comprising: a lower case in which a fuel cell or a battery is accommodated (bottom wall (2r) with battery packs (3) disposed thereon)[fig. 1][fig. 2]; and an upper case (lid (32))[fig. 5], substrates (upper side of metal plate (6))[0030][fig. 5] , and electronic components being implemented on the substrates (relays (10)(11) and terminals)[0030][fig. 5], the upper case being coupled to the lower case (shielding case (2) is covered by the lid (32))[0035][0039][fig. 3],wherein a wall extending from the case to a free end is provided between a side plate extending from the upper case and the substrates (wall of the case cover (20) between the upper wall (20a) and the front wall (2a))[Edited fig. 5 copied below], and 

    PNG
    media_image1.png
    509
    551
    media_image1.png
    Greyscale

wherein no wall is disposed between the case and the substrates (the top of the case cover (20) having the electrical components is left open to better dissipate heat)[0035]. Then, it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a case cover (20) have a wall (shown above in fig. 5) as in Matsuda so that the electrical components can be left open to better dissipate heat with the fuel cell system of Nakamura. 
Neither Nakamura nor Matsuda teach the substrates mounted to an inner side of a top plate.
Tanaka teaches a case for a fuel cell [0001] wherein the case having an upper (22)[0028] and lower (21)[0028] half coupled together wherein the electrical components are mounted to the inner side of the top plate of the upper half of the case (not shown)[0035]. Further, the position of the electrical components on the upper or lower case is not given 
Combined Nakamura does not explicitly state the manufacturing method comprising: holding the upper case with the inner side of the upper case facing upward, and fixing the substrates to the upper case; turning over the upper case in a height direction after the upper case gets through a state in which the wall is located over the substrates; and coupling the upper case to the lower case wherein no wall is disposed between the lower case and the substrates when the upper case is coupled to the lower case.
However, the method is seen as an obvious result of the product being made. 
It would have been obvious to one skilled in the art at the time of filing arrive at the steps of the method of making the power supply system above without undue experimentation and with a reasonable expectation of success.

Regarding claim 11, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 7
Further, Nakamura teaches wherein the wall extending from the top plate (partition wall (52)) is integrally formed with the upper case (outer wall (51a))[fig. 1].

Regarding claim 12, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 7.
 Matsuda teaches wherein the wall extending from the top plate is formed by a sheet member made of resin (case cover (20) made of resin)[0032].

Regarding claim 13, combined Nakamura teaches the power supply unit according to claim 1. 
Further, Matsuda teaches wherein a height from an inner surface of the top plate to a lower end of the wall extending from the top plate is greater than each of respective heights from the inner surface of the top plate to lower ends of the substrates (case cover (20) wall (shown above in figure 5) extends higher than the electrical components).

Regarding claim 15, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 7, 
Further, Matsuda teaches wherein a height from an inner surface of the top plate to a lower end of the wall extending from the top plate is greater than each of respective heights from the inner surface of the top plate to lower ends of the substrates (case cover (20) wall (shown above in figure 5) extends higher than the electrical components).

Claims 2 – 4 and 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP2011119095A, Matsuda, US20140295216A1 (newly cited), and Tanaka, JP2006196386A (previously cited) as applied to claims 1 and 7 above, and further in view of Koji JP2017152286A.

Regarding claim 2, combined Nakamura teaches the power supply unit according to claim 1.
Nakamura does not teach wherein reactors are disposed on an opposite side of the substrates from the wall extending from the top plate.
Positioning of the reactor in relation to the substrate with regard to the wall is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 3, combined Nakamura teaches the power supply unit according to claim 2.
Further, Koji does not explicitly teach wherein a terminal base is mounted to the top plate at a position between the substrates and the reactors, and conductors extending from the reactors are connected to the terminal base. However, the terminal base of the reactor structure is necessarily present in the fuel cell unit of Koji, and the placement of which is seen as a noncritical design factor. Positioning of the terminal base in relation to the substrate with regard to the reactor is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 4, combined Nakamura teaches the power supply unit according to claim 2.
Further, combined Nakamura does not explicitly teach wherein the reactors are mounted to the top plate, and cables extending from the reactors are fixed to a side plate of the 
Nakamura teaches running wiring (44)[fig. 1][0046] along the side wall of the case (package (51)). Placement of wiring is also seen as a noncritical design factor. Positioning of the wiring on a side plate of the upper case as in Nakamura is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)].
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 8, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 7.
Nakamura does not teach wherein reactors are disposed on an opposite side of the substrates from the wall extending from the top plate.
Koji teaches the reactors for a fuel cell unit with a top case (component case (200)) and a lower case (stack case (100)) wherein the reactors (reactors as the high voltage component (210d)) and the other high voltage components (210c)(210e)(210b) are disposed in an upper portion of the case while the fuel cell is in the lower case. Positioning of the reactor in relation to the substrate with regard to the wall is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]


Regarding claim 9, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 8. 
Further, Koji does not explicitly teach wherein a terminal base is mounted to the top plate at a position between the substrates and the reactors, and conductors extending from the reactors are connected to the terminal base. However, the terminal base of the reactor structure is necessarily present in the fuel cell unit of Koji, and the placement of which is seen as a noncritical design factor. Positioning of the terminal base in relation to the substrate with regard to the reactor is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 10, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 8.
Further, Koji does not explicitly teach wherein the reactors are mounted to the top plate, and cables extending from the reactors are fixed to a side plate of the upper case. However, placement of the reactor on the top plate is seen as a noncritical design factor. Positioning of the 
Nakamura teaches running wiring (44)[fig. 1][0046] along the side wall of the case (package (51)). Placement of wiring is also seen as a noncritical design factor. Positioning of the wiring on a side plate of the upper case as in Nakamura is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)].
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP2011119095A, Matsuda, US20140295216A1 (newly cited), and Tanaka, JP2006196386A (previously cited) as applied to claims 1 and 7 above, and further in view of Ariyoshi, US20050074655A1 (previously cited). 

Regarding claim 14, combined Nakamura teaches the power supply unit according to claim 1. 
Combined Nakamura does not teach wherein along a lateral direction of the power supply unit, a length of the wall extending from the top plate is greater than each of respective lengths of the substrates along the lateral direction.
Further, Ariyoshi teaches wherein along a lateral direction of the power supply unit, a length of the wall extending from the top plate is greater than each of respective lengths of the substrates along the lateral direction (side walls of casing (9))[fig. 2][fig. 3A].

Regarding claim 16, combined Nakamura teaches the manufacturing method of the power supply unit according to claim 7.
Combined Nakamura does not teach wherein along a lateral direction of the power supply unit, a length of the wall extending from the top plate is greater than each of respective lengths of the substrates along the lateral direction.
Further, Ariyoshi teaches wherein along a lateral direction of the power supply unit, a length of the wall extending from the top plate is greater than each of respective lengths of the substrates along the lateral direction (side walls of casing (9))[fig. 2][fig. 3A].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759